Citation Nr: 1451070	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory condition, including asthma, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for low back disability, to include disc degeneration and herniated discs, L3-4, L4-5, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to June 1995, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the Veteran's claims.  The Veteran filed a notice of disagreement in January 2012 and the RO issued a statement of the case dated in April 2012.  The Veteran submitted a substantive appeal in June 2012.  

The Board notes that, before reaching the merits of the Veteran's claim for a respiratory condition, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  The issue has therefore been styled as set forth above.  In this regard, the Board notes that, although the current respiratory claim is based on a different diagnosis, the basis of the claim and the symptoms described are rooted in the same factual basis.  As such, the Board finds that new and material evidence is required to reopen the claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record);  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Additionally, the Board notes that the Board cannot ordinarily decide a claim on a basis that was not considered by the AOJ.  The United States Court of Appeals for Veterans Claims (Veterans Court) had held that the Board could reopen a previously denied claim and decide it on the merits, provided the Board adequately explained why the action was not prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 390-2 (1993).  More recently the Veterans Court has noted that decision of the U.S. Court of Appeals for the Federal Circuit in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir.2003) calls into question the ability of the Board to reopen a claim and decide the matter on the merits without remanding the claim to a regional office for a decision on the merits in the first instance.  Gardner v. Shinseki, 22 Vet. App. 415, 418 (2009).  However, in this case, as the RO in April 2012 considered the reopened respiratory claim on the merits, no remand is required in this case. 

The issues of entitlement to service connection for a respiratory condition and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant did not submit a notice of disagreement or new and material evidence within one year of a February 1997 rating decision that denied service connection for a lung condition as due to an undiagnosed illness.

2.  Evidence presented since the RO's February 1997 rating decision is not redundant or cumulative of evidence previously considered; and relates an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for a respiratory condition to include asthma.  38 U.S.C.A. § 5108, 7104  (West 2002& Supp. 2014); 38 U.S.C.A. § 3.156, 20.1100 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

For new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, as the Board is reopening the Veteran's claim of entitlement to service connection for a respiratory condition, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence.

In February 1997, the Board denied the Veteran's claim for a lung condition as due to undiagnosed illness.  The Veteran did not submit a notice of disagreement or any additional relevant information within a year of that notice.  The decision therefore became final.  38 U.S.C.A. § 7104, 7105.

The evidence submitted after the February 1997 decision consists of outpatient treatment records and three VA examination reports in connection with the claim.  These records indicate diagnoses of asthma and medical opinions regarding whether the diagnosed respiratory condition was related to the Veteran military service or met the criteria for an undiagnosed illness.  

A claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120. 

The evidence added to the record since the February 1997 rating decision is new in that it had not previously been submitted.  These records contain diagnoses  and opinions related to her claim.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Because this evidence addresses elements of the  claim that were not established in February 1997, it is material.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 




ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for a respiratory condition, to include asthma is reopened.


REMAND

The Veteran claims entitlement to service connection for a respiratory condition.  VA examinations dated in December 2011, April 2012, and December 2012, indicated diagnoses of asthma and offer negative opinions regarding whether this condition is related to military service.  In connection with the Veteran's undiagnosed illness claim, the December 2012 report also found that asthma was a diagnosed condition with partially explained etiology.  The Board, however, notes that the Veteran's outpatient treatment records indicate diagnoses of possible allergic rhinitis, bronchitis, allergic bronchospasm,  mild obstructive airway disease, and reactive airway disease.  The service treatment records also note that the Veteran had a history of bronchial pneumonia in 1976, prior to service.  Her enlistment examination does not note a respiratory disorder.  In service, the Veteran was treated for shortness of breath, upper respiratory infection, and possible bronchitis and sinusitis.

Based on the foregoing, this matter should be remanded for additional opinion.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The examiner should offer additional opinions regarding the Veteran's other diagnosed respiratory disorders and whether any such disorders may have preexisted military service.

In addition, with respect to the Veteran's back claim, the August 2011 VA examination indicates that the Veteran reported that she had two MRIs of the lower spine.  These records were indicated to be unavailable at the time of the examination, but could be obtained.  These records have not been associated with the claims file.  Upon remand, these records should be obtained.  In addition, the Veteran should be contacted and updated treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disabilities.  This should include the two MRIs of the Veteran back noted in the August 2011 VA examination report.  VA treatment records, if any, should also be obtained.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a respiratory condition that is related to her military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Please identify all respiratory conditions diagnosed since 2011, as set out on the Veteran's medical records.  Please state the diagnosis or diagnoses. 

(b)  Did such disorders identified above have their onset during active duty, within one year of active duty, or were these conditions otherwise caused or aggravated by military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records indicating treatment for respiratory complaints in service and since service.  

(c)  Does the Veteran have a currently diagnosed respiratory condition that clearly and unmistakably both (i) preexisted his entry into active service, and (ii) was not aggravated, beyond the normal progress of the disorder, during or as a result of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).  In this regard, the examiner is asked to comment on the Veteran's service treatment records that indicate bronchial pneumonia in 1976 and post-service medical history that include complaints related to bronchitis and upper respiratory infections.  

(d)  If both of the above criteria in paragraph 2(a) above (the bolded language) are found to be met, please opine whether it is at least as likely as not (probability of 50 percent or more) that any current residuals of bronchial pneumonia was aggravated by active service.  

(e)  If either or both of the above criteria in paragraph 2(a) above (the bolded language) are NOT met, please opine whether it is at least as likely as not that any residuals of bronchial pneumonia was incurred in or otherwise related to active service.

(f)  If no diagnosis is offered, the examiner is requested to comment on (i) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


